Citation Nr: 0709388	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  05-22 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hand tremors, 
also claimed as secondary to service-connected asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1984.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied the benefits sought on appeal.  In 
February 2006, the veteran testified at a Travel Board 
hearing at the RO.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran's current bilateral hand tremors are related to her 
service.


CONCLUSION OF LAW

The veteran's bilateral hand tremors were not incurred in or 
aggravated by her active service and are not proximately due 
to or the result of any disease or injury incurred in or 
aggravated by service, and did not manifest to a compensable 
degree within one year following her separation from service.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in March 2004, and a rating 
decision in July 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the February 2005 
statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations in relation to this claim.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

Turning to the relevant law, a claimant with active service 
may be granted service connection for a disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including organic diseases of the 
nervous system, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  Secondary 
service connection may be found where a service connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  
Temporary or intermittent flare-ups are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Hunt 
v. Derwisnki, 1 Vet. App. 292, 297 (1991).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet.App.143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Direct Service Connection

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for bilateral hand 
tremors on a direct basis.

The veteran's service medical records show that in March 
1983, she sustained a partial tear of the radial collateral 
ligament of the left small finger when she caught it in a 
padlock and twisted it.  At a follow-up appointment, 
examination revealed normal range of motion of the left 
finger.  Reports from the September 1986 re-enlistment 
examination, as well as the January 1989 annual examination, 
are void of any findings, symptoms, complaints, or diagnosis 
of a left finger or left hand disability.  The service 
medical records are void of findings, symptoms, complaints, 
or diagnoses of bilateral hand tremors.

In September 2003, the veteran underwent a privately 
conducted EMG nerve conduction study of the left upper 
extremity.  She presented with complaints of left fourth and 
fifth digit numbness, which had worsened after a motor 
vehicle accident.  She explained that she experienced hand 
tremors during the past two years.  Upon examination, left 
hand tremors were noted to be greater than those of the right 
hand.  The neurologist diagnosed her condition as "mild left 
ulnar neuropathy at the elbow and upper extremity tremor" 
and "mixed features of resting versus intention tremor."  
The neurologist was uncertain if the tremors represented an 
intention tremor or were more Parkinsonian in nature, as the 
tremors appeared to have aspects of both.  

In June 2004, the veteran underwent a VA hands, thumbs, and 
finger examination.  She told of a gradual onset of tremors 
that occurred on an intermittent basis since 1990, becoming 
progressively worse over time.  She complained of numbness 
and tingling of both hands and fingers, with an increase in 
tremors upon movement.  Upon examination, resting tremors 
were not found and there was no evidence to suggest 
Parkinson's disease.  She had increased tremors, more 
pronounced on the left than the right.  Her condition was 
diagnosed as bilateral intention tremors of the hands, left 
greater than the right.  The examiner opined that "it might 
be just as likely as not that the patient's fine tremors 
originally occurred while the patient was in active military 
service."

The RO later asked the VA examiner to clarify her June 2004 
opinion linking the hand tremors to service, as service 
medical records are void of any findings, complaints, 
symptoms, or diagnosis of hand tremors.  In the September 
2004 addendum to the June 2004 opinion, the VA examiner 
opined that "[it is] unlikely that [the] patient's bilateral 
hand tremors were caused by injury to her left finger which 
was caught in a padlock and twisted on March 15, 1983."  The 
examiner further opined that "the veteran's current hand 
tremors are not service-connected and were not caused by 
injury during service."

The Board finds the opinions provided in the September 2004 
addendum to the June 2004 VA examination report to be more 
persuasive than the June 2004 opinion finding that "it might 
be just as likely as not that the patient's fine tremors 
originally occurred while the patient was in active military 
service."  The Board finds that June 2004 opinion is 
conditional and too speculative to warrant granting direct 
service connection.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Therefore, the Board finds that the 
preponderance of the evidence is against a finding that 
bilateral hand tremors were incurred in or aggravated during 
service.

Presumptive Service Connection

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for bilateral hand 
tremors on a presumptive basis.

A September 2003 private neurological report shows complaints 
of bilateral hand tremors diagnosed as "mixed features of 
resting versus intention tremors."  The competent medical 
evidence shows that the bilateral hand tremors were first 
diagnosed nineteen years after service.

The Board finds that there is no evidence of bilateral hand 
tremors or any other organic disease of the nervous system 
that manifested to a compensable degree within one year of 
separation from service.  38 C.F.R. §§ 3.307, 3.309.  
Accordingly, the Board finds that the competent medical 
evidence does not support a grant of presumptive service 
connection for bilateral hand tremors.

Secondary Service Connection

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for bilateral hand 
tremors as secondary to service-connected asthma.

The veteran submitted a December 2004 private medical opinion 
that states that the veteran has a bilateral hand tremor 
which is likely an essential tremor.  Her physician opined 
that "it is possible her beta agonists contribute to her 
tremor because tremor is a known side effect of beta 
agonists."

In February 2005, the veteran underwent a VA respiratory 
examination at which time she stated that on three occasions 
in November, she received emergency room treatment for asthma 
which consisted of nebulizer treatments and Prednisone.  She 
explained that the treatments increased her tremors.  
Examination of the hands showed that she had a fine bilateral 
hand tremor that was more noticeable on the left.  The 
examiner concluded that "[t]he veteran has what appears to 
be a benign essential tremor."  The examiner opined that the 
tremor "is not likely to be due to her asthma medications.  
However, it is certainly likely that the nebulizer treatments 
in the emergency room would worsen this tremor temporarily."

At the February 2006 hearing, the veteran testified that she 
seeks emergency room treatment of her asthma, an average of 
four times per year.  She explained that the Prednisone 
caused her to be "wired up for a good two weeks," but that 
once she resumed taking a lower dose of medication, her 
tremors subsided.
Here, the February 2005 VA examination report is the most 
persuasive evidence with respect to a claim for secondary 
service connection.  The opinions that the benign essential 
tremor "is not likely to be due to [the veteran's] asthma 
medications" and that "it is certainly likely that the 
nebulizer treatments in the emergency room would worsen this 
tremor temporarily," were made by a VA examiner based upon a 
review of the claims file; a current examination, a review of 
the service medical records, private treatment records, and 
medical opinions.  While the opinion finds that "it is 
likely that the nebulizer treatments cause a temporary 
worsening of the tremors," temporary or intermittent flare-
ups are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted with 
symptoms, has worsened.  Hunt v. Derwisnki, 1 Vet. App. 292, 
297 (1991).

The Board has considered the December 2004 private medical 
opinion that it is "it is possible her beta agonists 
contribute to her tremor, because tremor is a known side 
effect of beta agonists."  However, while that report has 
probative value, the lack of supporting clinical evidence of 
the private medical opinion makes it less probative than the 
VA examiner's opinion which included review of the veteran's 
medical history.  Finally, the Board finds the December 2004 
opinion to be too speculative to warrant secondary service 
connection.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Furthermore, the February 2005 VA examination 
explained that the exacerbations caused by the medication are 
only temporary.

The veteran's service medical records are void of any 
findings, complaints, symptoms, or diagnosis of bilateral 
hand tremors.  The post-service medical records are negative 
for any evidence of bilateral hand tremors within one year of 
separation from active duty.  In fact, the post-service 
medical records are negative for bilateral hand tremors until 
nineteen years after separation.  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  While the competent medical evidence 
does show that the veteran now suffers from bilateral hand 
tremors, the evidence does not show that the current 
bilateral hand tremors were incurred in or aggravated during 
service.  Furthermore, the record includes competent medical 
opinions that the condition is not related to service or to 
the veteran's medications prescribed for the treatment of her 
service-connected asthma.  In the absence of competent 
medical evidence linking any current bilateral hand tremors 
to service or to a service-connected disability, service 
connection must be denied.

The Board recognizes the assertions of the veteran and her 
pastor as to the diagnosis and relationship between her 
service and the claimed bilateral hand tremors.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As 
laypersons, however, neither the veteran or her pastor are 
competent to provide an opinion requiring medical knowledge, 
such as a diagnosis, or an opinion relating to medical 
causation and etiology that requires a clinical examination 
by a medical professional.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As a result, their assertions do not 
constitute competent medical evidence that her bilateral hand 
tremors began during, or are a result of, her service or 
asthma medication.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that the veteran's current bilateral hand tremors 
were incurred in or aggravated by service or manifested to a 
compensable degree within one year following the veteran's 
separation from service.  Furthermore, the competent medical 
evidence does not show that the veteran has bilateral hand 
tremors that are the result of medication prescribed for the 
treatment of her service-connected asthma.  Therefore, 
service connection for bilateral hand tremors must be denied.




(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hand tremors, also claimed 
as secondary to service-connected asthma, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


